Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.2 (e) AMENDMENT NO. 5 dated as of December 1, 2006 (this  Amendment ) to the LOAN AND SECURITY AGREEMENT dated as of July 15, 2003, as amended by Amendment No. 1 dated as of March 16, 2004, Amendment No. 2 dated as of August 3, 2004, Amendment No. 3 dated as of October 28, 2004 and Amendment No. 4 dated as of June 30, 2006 (as the same may be further amended, supplemented or otherwise modified, renewed or replaced from time to time, the  Credit Agreement ), by and among BELCREST CAPITAL FUND LLC, a Massachusetts limited liability company (the Borrower), the Lenders referred to therein, Merrill Lynch Mortgage Capital, Inc., a Delaware corporation, as agent (the Agent), and Merrill Lynch Capital Services, Inc., a Delaware corporation (the 
